DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-40 are pending. 
There are several errors in the claim structure for claims 36, 37, 39 and 40. Claims 36 and 37 recite "said treatment” which suggests that the claims are drawn to methods whereas they are drawn to compositions. The claims are assumed to be part of the composition claims, not drawn to treatment as there are no claims that recite “treatment” literally. Claims 39 and 49 refer to cancelled claims. It is nonetheless included in the composition claims and any change in the classification of these claims will be reflected in the following action without altering the finality of the restriction requirement. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20 and 33-40, drawn to a vector comprising a cassette comprising a liver specific regulatory element, a promoter, a minute virus of mice intron, a transgene and a termination signal, classified in class 435, subclass 325.

II.	Claims 21, 23, 24 and 27-31, drawn to a method of treating Hemophilia A via obtaining levels of factor VIII in the plasma of a subject classified in class 435, subclass 13.

III.	 Claims 22, 25, 26 and 32, drawn to a method of treating Hemophilia B via obtaining levels of factor IX in the plasma of a subject, classified in class 435, subclass 69.6.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions of Group I and either Groups II or III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the vector can be used to produce blood proteins ex vivo for use in treatment.  
	Searching the inventions of either Groups I and II or II together would impose serious search burden.  The inventions of Groups I and II or III have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the vectors and the method of using the vector are not coextensive.  Prior art, which teaches a vector would not necessarily be applicable to the method of using the vector.  Moreover, even if the product were known, the method of using the product may be novel and unobvious in view of the preamble or active steps.
Inventions II or III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).   The instant specification does not disclose that these methods would be used together.  The method of treating hemophilia A or hemophilia B are unrelated as they comprise distinct steps and utilize different products which demonstrates that each method has a different mode of operation.  Each invention performs this function using a structurally and functionally divergent material.  Moreover, the outcome and product measured is distinct.  Therefore, each method is divergent in materials and steps.  For these reasons the Inventions II and III are patentably distinct.  
	Furthermore, the distinct steps and products require separate and distinct searches.    The inventions of Groups II and III have a separate status in the art as shown by their different classifications.   As such, it would be burdensome to search the inventions of Groups II and III together.  
This application contains claims directed to the following patentably distinct species: species of vector types selected from a viral vector or a non-viral vector as recited in claims 14-20.  The species are independent or distinct because each species is structurally and hence functionally distinct due to sequence differences.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 is generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/
Primary Examiner, Art Unit 1633